Citation Nr: 1640689	
Decision Date: 10/14/16    Archive Date: 10/27/16

DOCKET NO.  08-08 984	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hepatitis C

2.  Entitlement to service connection for headaches, to include as secondary to a service-connected disability.

3.  Entitlement to service connection for sleep apnea, to include as secondary to a service-connected disability.

4.  Entitlement to service connection for hypertension, to include as secondary to a service-connected disability.

5.  Entitlement to service connection for fibromyalgia, to include as secondary to a service-connected disability.

6.  Entitlement to a compensable initial disability rating for seborrheic dermatitis.

7.  Entitlement to an initial disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

Department of Veterans Affairs


INTRODUCTION

The Veteran served on active duty from January 1965 through August 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in September 2007, August 2008, and May 2010 by the Department of Veterans Affairs (VA) Regional Offices (RO) in Waco, Texas and St. Petersburg, Florida.  Original jurisdiction over this matter rests currently with the St. Petersburg RO.

The issues on appeal were remanded previously by the Board in April 2013 for further development.  Although the ordered development has been performed by the agency of original jurisdiction (AOJ), the facts in the record indicate that still additional development is required.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.





REMAND

Pertinent to all issues on appeal, information in the VBMS electronic filing system indicates that an undated typewritten statement was received from the Veteran in May 2007.  In that statement the Veteran identified, by name and address, various private medical treatment providers, who at that time were providing ongoing care.  A review of the subsequent record shows, that among those identified private treatment providers, records were sought and obtained only from Dr. Haynes and Dr. Phillips of Westport Family Medicine, and, Dr. Do of Presbyterian Hospital of Plano.  Although the statement also identifies treatment from a number of other providers, including Drs. Lewis, Guyer, and Dr. Amir, who appear to have provided treatment for problems that could be related to the issues on appeal.  In particular, the Board notes that Dr. Lewis was identified as a primary physician.  There is no indication in the record that VA has undertaken any effort to seek out and obtain the records from those private treatment providers.  VA must make such efforts at this time.  38 C.F.R. § 3.159(c)(1) (2015).

Also, in order to insure that the most complete and up-to-date evidence has been associated with the claims file, the Veteran should also be asked to identify any private or VA treatment providers who have rendered treatment for the disabilities at issue since December 2015.  VA must then also make efforts to obtain the records for any additional treatment that is identified by the Veteran.  38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be asked whether he has additional evidence pertaining to his Hepatitis C, headaches, sleep apnea, hypertension, fibromyalgia, seborrheic dermatitis, and PTSD since December 2015, and if so, assist him in obtaining it.  Relevant VA treatment records dated from December 2015 through the present should also be associated with the record.

2.  The Veteran should be provided a VA 21-4142 release corresponding to Dr. Lewis, Dr. Guyer, and Dr. Amir, as identified by the Veteran in his undated typewritten statement.  He should be asked to sign the release before returning it to VA.  Thereafter, make efforts to obtain the records for the Veteran's treatment from those private medical treatment providers.  Records obtained as a result of such efforts should be associated with the claims file.  If such efforts yield negative results, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow them the opportunity to obtain and submit those records for VA review.

3.  Perform any other warranted development.

4.  After completion of the above development, the issues on appeal should be readjudicated.  If any benefit sought is not granted, furnish the Veteran and his representative with an SSOC addressing those issues and afford them an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 




action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).






_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




